Citation Nr: 1805635	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to August 1982.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction presently resides with the RO in Huntington, West Virginia.

In April 2009, VA made a formal finding that the Veteran's complete service treatment records were unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

In October 2016, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

The Board previously remanded this appeal in April 2017 in order to conduct additional development.  For the reasons stated below, there has not been substantial compliance with these orders and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he injured his back when he fell out of a truck sometime in 1966 while stationed in Vietnam.  He stated that he occasionally sought treatment while on active duty service and was given exercises to strengthen his back.  He has reported experiencing intermittent symptoms of back pain since his separation in 1982, some of which he self-treated.  See October 2016 Board hearing testimony.

Following the last Board remand, the Veteran underwent a VA examination in April 2017 after which he was diagnosed with ankylosing spondylitis of the lumbosacral spine and right lumbosacral radiculopathy (moderate) status post laminectomy/decompression of the spinal column.  The VA examiner concluded it was less likely than not that either of the Veteran's diagnosed conditions had its onset in service or were otherwise related to active duty service, to include the Veteran's reports of falling out of a truck and injuring his back during active duty service.  However, the VA examiner's sole rationale for this conclusion is based on the fact that there were no active duty service treatment records in the claims folder, despite the unavailability of such records.  Additionally, the VA examiner concluded without any further explanation that he "would have to resort to mere speculation regarding whether the Veteran had a low back condition while on" active duty service.

The Veteran's representative has argued, in part, that the opinion is inadequate and the claim should be remanded again.  The Board agrees.  The April 2017 VA examiner's opinion is inadequate because the examiner based the negative opinion exclusively on the absence of any documented evidence of back problems while on active duty service.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, the VA examiner's cursory opinion is inadequate as it does not provide any explanation for why it would be speculation for him to comment on whether the Veteran had a low back condition while on active duty service.  The examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  On remand, the Veteran's claim should be returned to the April 2017 VA examiner for a more responsive opinion on the etiology of the Veteran's low back condition that specifically considers his lay statements concerning the onset and progression of his symptoms and specifically addresses evidence in the record favorable to his claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since September 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then return the claims file to the examiner who conducted the Veteran's April 2017 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's low back condition.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed low back disability had its onset in service or is otherwise related to active duty service?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his low back problems.  In attempting to comment on this determinative issue of causation, the April 2017 VA examiner impermissibly relied on the absence of service treatment records documenting any low back problems, despite the unavailability of such records.  The VA examiner also failed to evaluate the Veteran's statements that he has experienced intermittent low back problems since active duty service.  

The VA examiner also impermissibly concluded that he could not resolve the issue of whether the Veteran had a low back problem in service without resort to speculation.  The examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please specifically identify the information needed) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed low back condition.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




